UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1863


DESPINA NEUPH LUCAS,

                   Plaintiff - Appellant,

             v.

SHAWN CHRISTOPHER PFARNER; PERFORMANCE FOOD GROUP
COMPANY, a/k/a Vistar, A PFG Company, a/k/a Performance Food Service;
RYDER LOGISTICS & TRANSPORTATION SOLUTIONS WORLDWIDE;
SUMS SKIP AND COLLECTION, plus six other business names; UNITED
STATES OF AMERICA; STATE OF ILLINOIS; STATE OF NORTH
CAROLINA; COMMONWEALTH OF VIRGINIA; CITY/COUNTY OF
HAMPTON, Virginia; DARE COUNTY, NORTH CAROLINA, & District 1;
CITY/COUNTY OF VIRGINIA BEACH, VIRGINIA; CITY/COUNTY OF
NEWPORT NEWS, VIRGINIA; COUNTY OF CRAVEN, NORTH CAROLINA &
DISTRICT 3B; COUNTY OF GRUNDY, ILLINOIS; CITY OF MORRIS,
ILLINOIS; ROBERT SHAFFER, Deceased Robert & Martha Lynn Shaffer;
CURRITUCK COUNTY, NORTH CAROLINA; JAMES ELEFTHERIOU, Estate
Administrator for Katina Lucas; YVONNE ELEFTHERIOU-STEVENSON,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:19-cv-00503-AWA-LRL)


Submitted: March 9, 2021                                    Decided: March 23, 2021


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Despina Neuph Lucas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Despina Neuph Lucas appeals the district court’s order dismissing her civil

complaint pursuant to 28 U.S.C. § 1915(e)(2). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Lucas

v. Pfarner, No. 2:19-cv-00503-AWA-LRL (E.D. Va. July 30, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3